

115 S785 RS: Alaska Native Veterans Land Allotment Equity Act
U.S. Senate
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 710115th CONGRESS2d SessionS. 785IN THE SENATE OF THE UNITED STATESMarch 30, 2017Mr. Sullivan (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 4, 2018Reported by Ms. Murkowski, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Alaska Native Claims Settlement Act to provide for equitable allotment of land to
			 Alaska Native veterans.
	
 1.Short titleThis Act may be cited as the Alaska Native Veterans Land Allotment Equity Act. 2.Open season for certain Alaska native veterans for allotmentsSection 41 of the Alaska Native Claims Settlement Act (43 U.S.C. 1629g) is amended—
 (1)in subsection (a)— (A)in the subsection heading, by striking In general and inserting Alaska Native veteran allotments;
 (B)by striking paragraphs (1) through (4) and inserting the following:  (1)Allotments (A)Eligible recipientsAny person described in paragraph (1) or (2) of subsection (b) shall be eligible to receive an allotment under the Act of May 17, 1906 (34 Stat. 197, chapter 2469) (as in effect before December 18, 1971), of not more than 2 parcels of Federal land, the total area of which shall not exceed 160 acres. Any person described in paragraphs (1) and (2) of subsection (b) who, prior to the date on which the Secretary promulgates regulations pursuant to section 3 of the Alaska Native Veterans Land Allotment Equity Act, received an allotment that has a total area of less than 160 acres shall be eligible to receive an allotment under the Act of May 17, 1906 (34 Stat. 197, chapter 2469) (as in effect before December 18, 1971), of not more than 1 parcel of Federal land, the total area of which shall not exceed the difference in acres between 160 acres and the total area of the allotment that the person previously received under the Act.
 (B)Rule of constructionThe civil action styled Shields v. United States (698 F.2d 987 (9th Cir. 1983), cert. denied (104 S. Ct. 73 (1983))) shall not be construed to diminish or modify the eligibility of any person described in paragraph (1) or (2) of subsection (b).
 (C)Filing deadlineAn allotment shall be filed for an eligible recipient not later than 3 years after the date on which the Secretary promulgates regulations pursuant to section 3 of the Alaska Native Veterans Land Allotment Equity Act.
							(2)Land available for allotments
 (A)In generalSubject to subparagraph (C), an allotment under this section shall be selected from land that is— (i)(I)vacant; and
 (II)owned by the United States; (ii)selected by, or conveyed to, the State of Alaska, if the State voluntarily relinquishes or conveys to the United States the land for the allotment; or
 (iii)selected by, or conveyed to, a Native Corporation, if the Native Corporation voluntarily relinquishes or conveys to the United States the land for the allotment.
 (B)Relinquishment by Native CorporationIf a Native Corporation relinquishes land under subparagraph (A)(iii), the Native Corporation may select appropriate Federal land, as determined by the Secretary, the area of which is equal to the area of the land relinquished by the Native Corporation, to replace the relinquished land.
 (C)ExclusionsAn allotment under this section shall not be selected from land that is located within— (i)a right-of-way of the TransAlaska Pipeline;
 (ii)an inner or outer corridor of such a right-of-way; or (iii)a unit of the National Park System, a National Preserve, or a National Monument.
 (D)Rule of constructionThe civil action styled Shields v. United States (698 F.2d 987 (9th Cir. 1983), cert. denied (104 S. Ct. 73 (1983))) shall not be construed to limit the land that is eligible for allotment under this paragraph.
 (3)Alternative allotmentsA person described in paragraph (1) or (2) of subsection (b) who qualifies for an allotment under this section on land described in paragraph (2)(C) may select an alternative allotment from land that is—
 (A)located within the boundaries of land described in paragraph (2)(C); (B)(i)(I)withdrawn under section 11(a)(1)(C); and
 (II)not selected, or relinquished after selection, under section 11(a)(3); (ii)contiguous to an outer boundary of land withdrawn under section 11(a)(1)(C); or
 (iii)vacant, unappropriated, and unreserved; and (C)not a unit of the National Park System, a National Preserve, or a National Monument.; and
 (C)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively; (2)in subsection (b)—
 (A)in paragraph (1), by striking subparagraph (B) and inserting the following:  (B)is a veteran who served during the period beginning on August 5, 1964, and ending on May 7, 1975.;
 (B)by striking paragraph (2) and inserting the following:  (2)Deceased personsIf an individual who would otherwise have been eligible for an allotment under this section dies before applying for an allotment, an heir of the person may apply for, and receive, an allotment under this section, on behalf of the estate of the person.; and
 (C)by striking paragraph (3) and inserting the following:  (3)LimitationsNo person who received an allotment or has a pending allotment under the Act of May 17, 1906, may receive an allotment under this section, other than—
 (A)an heir who applies for, and receives, an allotment on behalf of the estate of a deceased person under paragraph (2); and
 (B)a person who, prior to the date on which the Secretary promulgates regulations pursuant to section 3 of the Alaska Native Veterans Land Allotment Equity Act, received an allotment under the Act of May 17, 1906 (34 Stat. 197, chapter 2469), that has a total area of less than 160 acres.;
 (3)by redesignating subsections (d) and (e) as subsections (f) and (g), respectively; (4)by inserting after subsection (c) the following:
				
					(d)Approval of allotments
 (1)In generalSubject to any valid right in existence on the date of enactment of the Alaska Native Veterans Land Allotment Equity Act, and except as provided in paragraph (3), not later than 5 years after the date of the enactment of the Alaska Native Veterans Land Allotment Equity Act, the Secretary shall—
 (A)approve any application for an allotment filed in accordance with subsection (a); and (B)issue a certificate of allotment under such terms, conditions, and restrictions as the Secretary determines to be appropriate.
 (2)NotificationNot later than 2 years after the date of the enactment of the Alaska Native Veterans Land Allotment Equity Act, on receipt of an application for an allotment under this section, the Secretary shall provide to any person or entity that has an interest in land described in subsection (a)(2) that is potentially adverse to the interest of the applicant a notice of the right of the person or entity, by not later than 90 days after the date of receipt of the notice—
 (A)to initiate a private contest of the allotment; or (B)to file a protest against the allotment in accordance with procedures established by the Secretary.
 (3)Action by SecretaryIf a private contest or protest relating to an application for an allotment is initiated or filed under paragraph (2), the Secretary shall not issue a certificate for the allotment under paragraph (1)(B) until a final determination has been made with respect to the private contest or protest.
 (e)ReselectionA person that selected an allotment under this section may withdraw that selection and reselect land in accordance with this section after the date of enactment of the Alaska Native Veterans Land Allotment Equity Act, if the land originally selected—
 (1)was selected before the date of enactment of the Alaska Native Veterans Land Allotment Equity Act; and
 (2)as of the date of enactment of that Act, was not conveyed to the person.; and (5)by striking subsection (f), as designated by paragraph (3) and inserting:
				
 (f)DefinitionsFor the purposes of this section: (1)The term veteran means a person who served in the active military, naval, or air service, and who was discharged or released therefrom.
 (2)The term Vietnam era has the meaning given the term by paragraph (29) of section 101 of title 38.. 3.RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior shall promulgate, after consultation with Alaska Native organizations, final regulations to carry out the amendments made by section 2. During the consultation process, the Secretary shall, in coordination with Alaska Native organizations and to the greatest extent possible, identify persons who are eligible to receive an allotment under the amendments made by section 2. Upon promulgation of the final regulations, the Secretary shall contact each of these persons directly to provide an explanation of the process by which the person may apply for an allotment under the amendments made by section 2.
	
 1.Short titleThis Act may be cited as the Alaska Native Vietnam Era Veterans Land Allotment Act. 2.PurposeThe purpose of this Act is to provide an opportunity for certain Alaska Native Vietnam era veterans to select and receive an allotment of Federal land in the State of Alaska.
 3.DefinitionsIn this Act: (1)Available federal land (A)In generalThe term available Federal land means Federal land in the State that—
 (i)is vacant, unappropriated, and unreserved; (ii)has been selected by, but not yet conveyed to—
 (I)the State, if the State agrees to voluntarily relinquish the selection of the Federal land for selection by an eligible individual; or
 (II)a Regional Corporation or a Village Corporation, if the Regional Corporation or Village Corporation agrees to voluntarily relinquish the selection of the Federal land for selection by an eligible individual; or
 (iii)is identified as available for selection under section 4(d)(1). (B)ExclusionsThe term available Federal land does not include any Federal land in the State that is—
 (i)(I)a right-of-way of the TransAlaska Pipeline; or (II)an inner or outer corridor of such a right-of-way;
 (ii)withdrawn or acquired for purposes of the Armed Forces; (iii)under review for a pending right-of-way for a natural gas corridor;
 (iv)within the Arctic National Wildlife Refuge; (v)within a unit of the National Forest System; or
 (vi)within a unit of the National Park System, a National Preserve, or a National Monument. (2)Eligible individualThe term eligible individual means an individual who, as determined by the Secretary in accordance with section 4(a)—
 (A)is— (i)a Native veteran who served during the period between August 5, 1964, and December 31, 1971; or
 (ii)a personal representative, acting for the benefit of the heirs, of the estate of a deceased Native veteran who served during the period between August 5, 1964, and December 31, 1971; and
 (B)has received fewer than 157.5 acres pursuant to— (i)the Act of May 17, 1906 (34 Stat. 197, chapter 2469) (as in effect on December 17, 1971); and
 (ii)section 41 of the Alaska Native Claims Settlement Act (43 U.S.C. 1629g). (3)Native; regional corporation; village corporationThe terms Native, Regional Corporation, and Village Corporation have the meanings given those terms in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)StateThe term State means the State of Alaska.
 (6)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. 4.Allotments for certain native veterans (a)Information to determine eligibility (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Defense, in coordination with the Secretary of Veterans Affairs, shall provide to the Secretary a list of all members of the Armed Forces who served during the period between August 5, 1964, and December 31, 1971.
 (2)UseThe Secretary shall use the information provided under paragraph (1) to determine whether an individual meets the military service requirements under section 3(2)(A).
 (3)Outreach and assistanceThe Secretary, in coordination with the Secretary of Veterans Affairs, shall conduct outreach, and provide assistance in applying for allotments, to eligible individuals.
				(b)Selection by eligible individuals
 (1)In generalAn eligible individual— (A)subject to paragraphs (2) and (3), may select not more than 2 parcels of available Federal land totaling not more than 160 acres; and
 (B)on making a selection pursuant to subparagraph (A), shall submit to the Secretary an allotment selection application for the applicable parcels of available Federal land.
 (2)Minimum acreageA parcel of available Federal land selected pursuant to paragraph (1)(A) shall be not less than 2.5 acres.
 (3)Treatment of certain acresThe following acres held by an eligible individual shall be counted toward the 160-acre limitation under paragraph (1)(A):
 (A)Any acres received pursuant to the Act of May 17, 1906 (34 Stat. 197, chapter 2469) (as in effect on December 17, 1971).
 (B)Any acres received pursuant to section 41 of the Alaska Native Claims Settlement Act (43 U.S.C. 1629g).
 (c)Conflicting selectionsIf 2 or more eligible individuals submit to the Secretary an allotment selection application under subsection (b)(1)(B) for the same parcel of available Federal land, the Secretary shall—
 (1)give preference to the selection application received on the earliest date; and (2)provide to each eligible individual the selection application of whom is rejected under paragraph (1) an opportunity to select a substitute parcel of available Federal land.
				(d)Identification of available federal land for allotment selection
 (1)In generalNot later than 2 years after the date of enactment of this Act, subject to paragraphs (2) and (3), the Secretary, in consultation with the State, Regional Corporations, and Village Corporations, shall identify not more than 500,000 acres of Federal land as available Federal land for allotment selection to meet the purpose of this Act.
				(2)Limitation on wildlife refuge acreage
 (A)Yukon delta national wildlife refuge acreageOf the available Federal land identified under paragraph (1), not more than 42,000 acres shall be located in the Yukon Delta National Wildlife Refuge.
 (B)Togiak national wildlife refuge acreageOf the available Federal land identified under paragraph (1), not more than 10,000 acres shall be located in the Togiak National Wildlife Refuge.
 (3)Certification; surveyThe Secretary shall— (A)certify that the available Federal land identified under paragraph (1) is free of known contamination; and
 (B)survey the available Federal land under paragraph (1) into aliquot parts and lots, segregating all navigable and meanderable waters and land not available for allotment selection.
 (4)MapsAs soon as practicable after the date on which available Federal land is identified under paragraph (1), the Secretary shall submit to Congress, and publish in the Federal Register, 1 or more maps depicting the identified available Federal land.
 (e)ConveyancesAny available Federal land conveyed to an eligible individual under this section shall be subject to—
 (1)valid existing rights; (2)the reservation of minerals to the United States; and
 (3)if the available Federal land conveyed is within the boundaries of a unit of the National Wildlife Refuge System, the laws (including regulations) applicable to the use and development of the unit of the National Wildlife Refuge System.
 (f)Intent of congressIt is the intent of Congress that not later than 2 years after the date on which an eligible individual submits an allotment selection application under subsection (b)(1)(B) that meets the requirements of this Act, as determined by the Secretary, the Secretary shall issue to the eligible individual a certificate of allotment with respect to the available Federal land covered by the allotment selection application, subject to the requirements of subsection (e).Amend the title so as to read: A bill to provide an opportunity for certain Alaska Native Vietnam era veterans to select and
			 receive an allotment of Federal land in the State of Alaska..December 4, 2018Reported with an amendment and an amendment to the title